Exhibit 5.1 THE CRONE LAW GROUP 101 Montgomery Street, Suite 1950 San Francisco, CA94104 415.955.8910 fax September 16, 2009 China North East Petroleum Holdings Limited 445 Park Avenue New York, NY10022 Re: Sale of Common Stock and Warrants registered pursuant to Registration Statement on FormS-3 (File No.333-160299) Ladies and Gentlemen: In our capacity as counsel to China North East Petroleum Holdings Limited, a Nevada corporation (the “Company”), we have been asked to render this opinion in connection with a registration statement on FormS-3 (the “Registration
